DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statements filed 5/24/2022 and 5/26/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they is improperly formatted and none of the listed foreign references were included with the filings. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
The Double Patenting rejections are maintained, since the Terminal Disclaimer filed 5/17/2022 was not accepted. Applicant’s attention is directed to the Terminal Disclaimer review decision of 5/18/2022.
Applicant’s arguments, see Remarks, filed 5/17/2022, with respect to the 35 U.S.C. 103 rejections over Nakanishi (JP 2010-172907) and Nako (US 2010/0206130) have been fully considered and are persuasive in view of Applicant’s amendments to the claims. However, new grounds of rejection are entered over Nakanishi in view of Ishizaki and Nako in view of Ishizaki.
Applicant filed a 37 C.F.R. 1.130(a) Declarations to disqualify Ishizaki (JP 2018-043288) as prior art. This declaration fails to disqualify Ishizaki because the declaration identifies Japanese patent application 2018-095768, which is the foreign priority document for this application. Japanese patent application 2018-095768 is unrelated to Ishizaki. The rejections over Ishizaki (JP 2018-043288) are therefore maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,156,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘112 recite a welding wire having a composition which overlaps with that claimed in the instant application.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,156,112 in view of Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claim 2, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the claimed product of Patent ‘112 according to the teachings of Ishizaki by adding Ca and/or Mg in order to reduce oxygen in the weld metal and thereby improve cryogenic toughness.
Regarding claims 3-4, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teaches including Cu in the amount of 0-0.45%, Cr 0-0.50%, Mo 0-0.55%, W 0-0.50%, Nb 0-0.20%, V 0-0.20% and B 0-0.01% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘112 according to the teachings of Ishizaki by adding Cu, Cr, Mo, W, Nb, V and/or B in order to improve strength in the weld metal while not negatively affecting cryogenic toughness.
Regarding claim 5, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘112 according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,043,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘407 recites a welding wire having a composition which overlaps with that claimed in the instant application.
Claims 2-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,043,407 in view of Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claim 2, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by adding Ca and/or Mg in order to reduce oxygen in the weld metal and thereby improve cryogenic toughness.
Regarding claim 3, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teaches including Cu in the amount of 0-0.45%, Cr 0-0.50%, Mo 0-0.55%, W 0-0.50%, Nb 0-0.20%, V 0-0.20% and B 0-0.01% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by adding Cu, Cr, Mo, W, Nb, V and/or B in order to improve strength in the weld metal while not negatively affecting cryogenic toughness.
Regarding claim 5, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/332,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending ‘308 recite a welding wire and a weld joint having compositions which overlap with those claimed in the instant application. Although the claims of copending ‘308 do not disclose the claimed total area fraction of high-angle grains in the weld metal, such characteristics are expected to be present because the weld metal of ‘308 is obtained by a similar method of welding as that of the instantly claimed weld metal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites that the solid wire comprises more than 0% and 1.00% or less Cu. However, claim 1, from which claim 14 depends, already recites this limitation. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claims 1-2, 4 and 14-16, Ishizaki teaches an electroslag welding wire (¶ 6). The wire may be solid (¶ 19). The composition of the welding wire is as follows, compared to the claimed composition:
Claims 1 and 14
Ishizaki, ¶¶ 67-99
C
0-0.01%
0-0.07%
Si
0-0.10%
0-0.50%
Mn
0-0.25%
0-1.0%
Ni
10.5%-14.0%
6.0%-15.0%
S
0-0.010%
*
Al
0-0.250%
0.001%-0.20%
REM
0.002%-0.080%
0.001%-0.20%
Cu
0-1.00%
≤0.45%
O
0-0.0090%
*
Fe
Balance
≥79%
Claim 2 (and/or)

Ca
0.005%-0.050%
0.0005-0.20%
Mg
0.001%-0.020%
0.0005-0.20%
Claims 4 and 15-16 (at least one)

Cr
0-0.50%
≤0.50%
Mo
0-0.50%
≤0.55%
W
0-0.50%
≤0.50%
Nb
0-0.10%
≤0.20%
V
0-0.10%
≤0.20%
B
0-0.10%
≤0.01%
Cr+Mo+W
≤0.50
≤1.55

*O and S is an inevitable impurity (see ¶ 99).
Since O and S are an inevitable impurities one of ordinary skill in the art would be motivated to reduce O and S to as close to zero as possible to avoid deleterious effects from their presence. Ishizaki also teaches O ranges of 0.0025%-0.012% and S ranges of 0.0015%-0.0026% in examples (see Table 1), which establishes a suggested range for the welding wire. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Ishizaki teaches the wire may be plated with Cu (¶ 22).
Regarding claims 6-7 and 9-11, Ishizaki teaches a weld joint comprising a weld metal (¶ 139). The composition of the weld metal is as follows, compared to the claimed composition:
Claim 6
Ishizaki, ¶¶ 139-159
C
0-0.07%
0-0.07%
Si
0-0.30%
0-0.50%
Mn
0-0.40%
0-1.0%
Ni
10.5%-14.0%
6.0%-15.0%
S
0-0.0065%
*
Al
0.008%-0.220%
0.001%-0.20% (left from wire, ¶ 158)
Fe
Balance
≥79%
O
0-0.040%
≤0.025% (¶ 155)
N
0-0.010%
0-0.010% (¶ 156)
Claim 7

REM
0-0.040%
0.001%-0.20% (left from wire, ¶ 158)
Claims 9-11 (at least one)

Ca
0.0003%-0.010%
0.0005-0.20% (left from wire, ¶ 158)
Cu
0-1.00%
≤0.45% (same as wire (¶ 153)
Cr
0-0.50%
≤0.50% (same as wire (¶ 153)
Mo
0-0.50%
≤0.55% (same as wire (¶ 153)
W
0-0.50%
≤0.50% (same as wire (¶ 153)
Nb
0-0.10%
≤0.20% (same as wire (¶ 153)
V
0-0.10%
≤0.20% (same as wire (¶ 153)
B
0-0.10%
≤0.01% (same as wire (¶ 153)
Cr+Mo+W
≤0.50
≤1.55 (same as wire (¶ 153)

* S is an inevitable impurity (¶ 99).
Since S is an inevitable impurity one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from its presence. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Ishizaki does not expressly teach the claimed total area fraction of high-angle grains, one of ordinary skill in the art would expect the weld metal of Ishizaki to exhibit the claimed microstructure, absent objective evidence to the contrary, because the electroslag welding process disclosed by Ishizaki (¶ 165-166) is substantially similar to the electroslag welding process disclosed by the instant invention for obtaining the claimed weld metal (see Spec., ¶ 182-183). See MPEP 2112.
Regarding claim 13, Ishizaki teaches that the base metal is a steel plate containing 5%-10% Ni in forming the weld joint (¶ 58).
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2010-172907) in view of Ishizaki et al. (JP 2018-043288).
Regarding claims 1-2 and 4, Nakanishi teaches a solid welding wire (p. 1, ¶ 1). The composition of the welding wire is as follows, compared to the claimed composition:
Claim 1
Nakanishi, p.2-4
C
0-0.01%
0-0.15%
Si
0-0.10%
0-0.3%
Mn
0-0.25%
0.1%-1.0%
Ni
10.5%-14.0%
8.0%-15.0%
S
0-0.010%
0.004%* (p. 5)
Al
0-0.250%
0-0.1%
REM
0.002%-0.080%
0.005%-0.04%
O
0-0.0090%
0-0.015%
Fe
Balance
Balance
Claim 2 (and/or)

Ca
0.005%-0.050%
0.0005%-0.008%
Mg
0.001%-0.020%
0.0005%-0.008%
Claim 4 (at least one)

Cr
0-0.50%
-
Mo
0-0.50%
-
W
0-0.50%
-
Nb
0-0.10%
-
V
0-0.10%
-
B
0-0.10%
0.003%
Cr+Mo+W
≤0.50
0

*S is an inevitable impurity (p. 4).
Nakanishi does not expressly teach the claimed composition with respect to Cu. Ishizaki teaches including Cu in the amount of 0-0.45% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nakanishi according to the teachings of Ishizaki by adding Cu in order to improve strength in the weld metal while not negatively affecting cryogenic toughness (¶ 80-88). Since S is an inevitable impurity one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from their presence. Nakanishi also teaches S amount of 0.004% (p. 4), which establishes a suggested amount for the welding wire. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Nakanishi does not expressly teach the claimed Cu plating. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nakanishi according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (US 2010/0206130) in view of Ishizaki et al. (JP 2018-043288).
Regarding claims 1 and 4, Nako teaches a solid welding wire (¶ 1). The composition of the welding wire is as follows, compared to the claimed composition:
Claim 1
Nako, ¶¶ 23-45
C
0-0.01%
0-0.10%
Si
0-0.10%
0-0.15%
Mn
0-0.25%
0.10%-0.80%
Ni
10.5%-14.0%
8.0%-15.0%
S
0-0.010%
*
Al
0-0.250%
0-0.1%
REM
0.002%-0.080%
0.005%-0.040%
O
0-0.0090%
0-0.015%
Fe
Balance
Balance
Claim 4 (at least one)

Cr
0-0.50%
0-4.0%
Mo
0-0.50%
-
W
0-0.50%
-
Nb
0-0.10%
-
V
0-0.10%
-
B
0-0.10%
<0.003%
Cr+Mo+W
≤0.50
0-4.0%

*S is an inevitable impurity (see ¶ 45).
Nako does not expressly teach the claimed composition with respect to Cu. Ishizaki teaches including Cu in the amount of 0-0.45% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by adding Cu in order to improve strength in the weld metal while not negatively affecting cryogenic toughness (¶ 80-88). Since S is an inevitable impurity one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from its presence. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Nako does not expressly teach the claimed composition. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by adding Ca and/or Mg in order to reduce oxygen in the weld metal and thereby improve cryogenic toughness.
Regarding claim 5, Nako does not expressly teach the claimed Cu plating. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784